Citation Nr: 0022992	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  95 - 01 624	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Whether the claim of entitlement to service connection for 
coronary artery disease, including hypertension, is well 
grounded.

Whether the claim of entitlement to service connection for a 
right knee disability is well grounded.

Whether the claim of entitlement to service connection for a 
left knee disability is well grounded.

Whether the claim of entitlement to service connection for 
residuals of nasal fracture is well grounded.

Entitlement to a rating in excess of 50 percent for chronic 
subluxation of the right (major) shoulder with degenerative 
disc disease.

Entitlement to a rating in excess of 10 percent for bilateral 
defective hearing.

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  
REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971, including service in the Republic of Vietnam 
from June 1970 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1993, 
November 1994, June 1998, and April 1999 from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

This case was previously before the Board in June 1996, and 
was Remanded to the RO for additional development of the 
evidence, including medical examinations and a medical 
opinion with respect to the issue of service connection for 
coronary artery disease, including hypertension.  The 
requested development has been satisfactorily completed, and 
the case is now before the Board for further appellate 
consideration.  

While the case was in Remand status, additional issues were 
raised and adjudicated, timely appeals were filed and 
perfected by the appellant, and certain other issues 
involving claims for service connection were raised but have 
not been adjudicated.  Because of the unresolved service 
connection claims, the Board cannot render an appellate 
determination with respect to the issue of entitlement to a 
total disability rating based on unemployability due to 
service-connected disabilities in this decision, and that 
issue is addressed in the Remand portion of this decision.  

During the pendency of these appeals, the appellant and his 
attorney have raised a number of objections, apparently 
applying to all disability claims currently at issue.  These 
include requests for a thorough and contemporaneous 
examination, additional examinations, adequate reasons and 
bases, and an advisory/independent medical opinion.  The 
Board finds that, as to all well-grounded medical issues 
currently in appellate status, the veteran has been afforded 
thorough and contemporaneous examinations.  The Board also 
notes that it is asserted that the veteran is entitled to a 
thorough and contemporaneous medical examination, contending 
that, if the RO determined that a new examination was not 
required, he wished to appeal that decision and requesting a 
Statement of the Case on the "issue" of entitlement to an 
examination.  The issue of entitlement to a new compensation 
examination is an ancillary issue to the veteran's underlying 
claims of entitlement to service connection for the 
disabilities at issue; it is not a separately appealable 
issue.  A determination that a new examination is or is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue.  
Therefore, the denial of the veteran's attorney's procedural 
and "duty to assist" contentions is included within the 
present appeal, and does not require a separate notice of 
disagreement, statement of the case, and substantive appeal 
on this issue.  

As to the veteran's assertions that his VA examinations were 
inadequate because the VA physicians who examined him did not 
review his claims folder prior to their examinations, the 
Board finds no evidence that the veteran's medical records 
were not reviewed.  The Board further finds that the current 
reports of private (or fee-basis) and VA examinations 
contained in the record reflect that the examiners recorded 
the past medical history, noted the veteran's current 
complaints, conducted a physical examination, and offered an 
assessment of disability.  Further, the VA General Counsel, 
in a binding precedent opinion, indicated that  38 C.F.R. 
§ 4.1 does not require that the medical history be obtained 
from the examiner's review of prior medical records as 
opposed to the oral report of the person being examined, nor 
is a medical records review required in all circumstances 
where a rating examination is conducted pursuant to the duty 
to assist.  The VA General Counsel has concluded that an 
examiner's review of a veteran's prior medical records may 
not be necessary in all cases, depending upon the scope of 
the examination and the nature of the findings and 
conclusions.  VAOPGCPREC 20-95.  For these reasons, the Board 
finds that the medical evidence of record, including the 
reports of private and VA examinations, is adequate for 
rating purposes and to resolve questions of service 
connection and the evaluation of disabilities.  

The issue of "entitlement to adequate reasons and bases" is 
an ancillary issue to the veteran's underlying claims of 
entitlement to service connection and for increased ratings 
for the disabilities at issue; it is not a separately 
appealable issue.  The adequacy of the reasons and bases of 
the decision denying a benefit may be contested only as part 
of an appeal on the merits of the decision rendered on the 
primary issue.  

"A determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328 (1999).  
The issue of entitlement to an independent or advisory 
medical opinion is an ancillary issue to the veteran's 
underlying claim of entitlement to service connection for the 
disabilities at issue and is not a separately appealable 
issue.

Also, it is contended that the appellant is entitled to an 
independent medical opinion/advisory medical opinion.  
However, governing regulations provide that  "A 
determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328 (1998).  
Further, the Court has held that "the Board's decision to 
obtain an independent medical opinion is a matter best left 
to the discretion of the Board," and that "the Court 
reviews the Board's decision under the very narrow 'abuse of 
discretion' standard."  Boutwell v. West, 11 Vet. App. 387 
(1998);  Bielby v. Brown,  7 Vet. App. 260, 269 (1994).  The 
issue of entitlement to an independent or advisory medical 
opinion is an ancillary issue to the veteran's underlying 
claim of entitlement to service connection or increased 
ratings for the disabilities at issue and is not a separately 
appealable issue.  The Board further notes that, pursuant to 
the Board's June 1996 Remand order, the RO obtained a fee-
basis examination and medical opinion from a cardiology 
specialist as to the earliest date that heart disease or 
hypertension were manifest in the veteran.  

The assertion of inadequacy of a VA examination is not a 
basis for an independent medical opinion.  38 C.F.R. § 3.328 
provides that, when warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  Approval shall be granted only upon 
a determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  

With regard to the veteran's contention that an independent 
medical examination is warranted because the doctrine of 
reasonable doubt has not been applied, the Board would point 
out that  38 C.F.R. § 3.328 does not include a discussion of 
the doctrine of reasonable doubt as the criteria in 
determining whether an independent medical opinion is 
warranted.  38 C.F.R. § 3.328 specifically provides that an 
advisory medical opinion may be obtained when the medical 
complexity or controversy involved warrants such opinion. 

With regard to the contention that an independent medical 
examination is warranted due to the medical complexity of the 
case, neither the veteran nor his representative has alleged 
in what manner the evidence is of such medical complexity or 
controversy so as to warrant such opinion.  Again,  38 C.F.R. 
§ 3.328 provides that, when warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not employees of VA.  Approval shall 
be granted only upon a determination by the Compensation and 
Pension Service that the issue under consideration poses a 
medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to justify solicitation of an independent medical opinion.  
In light of the Board's finding that the veteran and his 
attorney have not sufficiently alleged how the medical 
evidence in this case is complex or controversial, and the 
further finding that neither is competent to make a 
"medical" decision whether the medical evidence is 
"complex" or "controversial", an independent or advisory 
medical examination is not warranted. 


FINDINGS OF FACT

1.  The veteran's claims for service connection for a right 
knee disability, for a left knee disability, for residuals of 
nasal fracture, and for coronary artery disease, including 
hypertension, are not plausible because the record contains 
no evidence of current left knee disability or of residuals 
of nasal fracture by medical diagnosis, a chronic right knee 
disability was not shown during active service or within any 
applicable presumptive period, and there is no competent 
medical evidence which links or relates any current right 
knee symptoms to his period of active service, and coronary 
artery disease, including hypertension, was not demonstrated 
or diagnosed during active service, on service separation 
examination, within the initial postservice year, or at any 
time prior to October 1988.  

2.  The claims for increased ratings for chronic subluxation 
of the right (major) shoulder with degenerative disc disease, 
for bilateral defective hearing, and for a total disability 
rating based on unemployability are plausible because the 
veteran has asserted that those disabilities have increased 
in severity such that they preclude his obtaining 
substantially gainful employment.  

3.  The veteran's chronic subluxation of the right (major) 
shoulder with degenerative disc disease is currently 
manifested by a well-healed, non-tender 17cm. scar of the 
posterior right shoulder, atrophy of the right deltoid, 
unfavorable ankylosis of the right humerus at a 45 degree 
forward flexion position at the scapulohumeral articulation, 
inability to abduct the right shoulder and absence of 
internal or external rotation at the right shoulder due to 
mechanical causes, X-ray evidence of fusion of the humerus to 
the glenoid process of the scapula and the acromion, and X-
ray evidence of post-traumatic changes, without loss of 
function due to pain on motion, incoordination, or excessive 
fatigue.  

4.  On VA audiological examination, conducted in April 1999, 
the veteran's hearing acuity was Level III in the right ear 
and Level V in the left ear.  

5.  On VA audiological examination, conducted in June 1999, 
the veteran's hearing acuity was Level V in both ears.  


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for a right 
knee disability, for a left knee disability, for residuals of 
nasal fracture, and for coronary artery disease, including 
hypertension, are not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991);  Brammer v. Derwinski,  3 Vet. App. 223, 
225 (1992);  Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).

2.  The claims for increased ratings for chronic subluxation 
of the right (major) shoulder with degenerative disc disease, 
for bilateral defective hearing, and for a total disability 
rating based on unemployability are well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 

3.  The schedular criteria for a rating in excess of 50 
percent for chronic subluxation of the right (major) shoulder 
with degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5200 (1999).

4.  The schedular criteria for a rating in excess of 10 
percent for bilateral defective hearing are not met prior to 
June 11, 1999.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. § 3.321(b)(1), Part 4, § 4.85, Diagnostic Code 6100 
(prior to June 10, 1999).

5.  The schedular criteria for an increased rating of 20 
percent for bilateral defective hearing are met, effective 
June 11, 1999.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. § 3.321(b)(1), Part 4, § 4.85, 4.86, Diagnostic 
Code 6102 (on and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Not Well-Grounded

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for a right knee 
disability, for a left knee disability, for residuals of 
nasal fracture, and for coronary artery disease, including 
hypertension.  If he has not, his appeal must fail, and VA is 
not obligated to assist him in the development of those 
claims.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski,  1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  For the 
reasons set forth below, the Board finds that the veteran has 
not met his burden of submitting evidence to support a belief 
that his claim of entitlement to service connection for a 
right knee disability, for a left knee disability, for 
residuals of nasal fracture, and for coronary artery disease, 
including hypertension, are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991);  See Grottveit, 5 Vet. App. at 93;  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy, 1 Vet. 
App. at 80.

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing that the claimant has a left knee 
disability, including arthritis, or disabling residuals of a 
nasal fracture.  The service medical records show that the 
veteran did not sustain a nasal fracture during active 
service, and that the abrasion and contusion to his left knee 
sustained in an automobile accident healed without residual 
impairment.  No residuals of either incident were shown 
during his remaining period of active service, at the time of 
his service separation examination, and none have been 
demonstrated on any subsequent private or VA examination.  
Further, VA X-rays of the veteran's knees in February 1995 
disclosed no evidence of arthritis or other bony deformity of 
either knee.  In the absence of competent medical evidence 
establishing the current presence of disabling residuals of a 
left knee injury or disabling residuals of a claimed nasal 
fracture, the essential element of well-grounded claims for 
service connection for a left knee disability or disabling 
residuals of a nasal fracture are not met.  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  Brammer,  3 Vet. App. at 225.  

Further, in order to establish a well-grounded claim, there 
must be (1) competent evidence of a current disability in the 
form of a medical diagnosis; as well as (2) evidence of 
incurrence or aggravation of a disease or injury in service 
in the form of competent lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is not satisfied as to the claims for 
service connection for a left knee disability or for 
residuals of nasal fracture because the current record 
contains no clear diagnoses of either of those disabilities.  
As the threshold requirement of item (1) is not met with 
respect to those claimed disabilities, further discussion of 
the veteran's claim for service connection for a left knee 
disability and for residuals of nasal fracture would not be 
productive.  

The requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence is not met 
as to the veteran's claim for service connection for a right 
knee disability, including arthritis, or for coronary artery 
disease, including hypertension, because there is no 
competent medical evidence that the veteran sustained a 
chronic right knee disability while on active duty, and there 
is no complaint, treatment, findings or diagnosis of a 
chronic right knee disability, including arthritis, or of 
coronary artery disease, including hypertension, during 
active service, on service separation examination, during the 
initial postservice year, or for many years thereafter.  
Although the veteran has reported being kicked by a horse 
while on active duty, his service medical records show that 
he was seen in October 1971, one week after being kicked in 
the right femur by a horse, and was found to have a small 
effusion with a stable right knee joint, and given an Ace 
bandage.  He was seen two days later for complaints of a 
possibly broken nose, and was shown to have some effusion of 
the right knee.  X-rays disclosed no evidence of nasal 
fracture and an ENT consult showed only soft tissue swelling.  
His service medical records are silent for any further 
complaint, treatment, or findings of a right knee disability 
or of a nasal fracture during the veteran's remaining period 
of active service or on service separation examination, and 
arthritis was not demonstrated or diagnosed in either knee 
during active service or within the initial postservice year.  
The first medical evidence of a chronic right knee disability 
is the report of VA general medical examination in March 
1999, more than 27 years after final service separation, when 
a decreased range of right knee flexion was shown.  

At the time of service separation in September 1971, the 
veteran was shown to have borderline elevated blood pressure 
of 140/98 and was scheduled for a 3-day blood pressure 
series.  Blood pressure levels taken at morning and evening 
over the next three days revealed 15 readings with a 
diastolic level of 90 or less, and only 3 readings had a 
diastolic level of 94.  Following that series, he was 
referred to the internal medicine clinic for an evaluation of 
borderline elevated blood pressure.  Two blood pressure 
checks were 140/84 and 134/84, and he was cleared for service 
separation.  The service medical records are silent for 
complaint, treatment, findings or diagnosis of coronary 
artery disease or hypertension during active service, at the 
time of service separation, during the initial postservice 
year, or at any time prior to October 1988, more than 17 
years after final service separation.  A report of VA general 
medical examination, conducted in February 1972, showed blood 
pressure of  140/90, and a normal cardiovascular examination.  

The chronicity provisions of  38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Veterans Appeals (Court), lay observation is 
competent.  In this case, the evidence does not show a 
chronic right knee or hypertensive disability in the veteran 
during active service, and  38 C.F.R. §3.303(b) is thus not 
applicable in this instance.  However, a claim may still be 
well grounded on the basis of  38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Neither a chronic right knee disability, including arthritis, 
nor coronary artery disease, including hypertension, were 
shown during active service or within any applicable 
presumptive period, and there is no competent lay or medical 
evidence which establishes continuity of symptomatology, or 
links or relates the veteran's current right knee disability 
or coronary artery disease, including hypertension, to his 
period of active service.  To the same point, medical records 
from Douglas Pope, MD, show that the veteran first complained 
of chest pain in 1984, while records from Bryan Memorial 
Hospital (C. S. Wilson, MD), dated in October 1988, show that 
the veteran had no past history of cardiac disease.  

Based upon the foregoing, the Board finds that the 
requirement of item (2) that evidence be submitted of 
incurrence or aggravation of a disease or injury in service 
in the form of competent lay or medical evidence is not met 
with respect to the issues of service connection for a right 
knee disability, including arthritis, and for coronary artery 
disease, including hypertension.  

The Board further finds that the requirements of item (3), 
above, are not met with respect to the issues of service 
connection for a right knee disability, including arthritis, 
and for coronary artery disease, including hypertension, 
because the veteran has not presented any competent medical 
evidence of a nexus between those disabilities and his period 
of active service.  Specifically, there is no competent 
medical evidence which links or relates any current right 
knee disability, including arthritis, or coronary artery 
disease, including hypertension, to the veteran's period of 
active service, and there is competent and informed medical 
evidence that the veteran had no history of exertional 
angina, exertional dyspnea, orthnopea, nocturnal dyspnea, 
edema, syncope, claudication, palpitation, treatment, or 
medication for a cardiac or cardiovascular disease prior to 
October 1988.  At his personal hearing held at the RO in 
March 1995, the veteran testified that he was told by several 
physicians following service separation that he had 
borderline high blood pressure, but none of those physicians 
diagnosed hypertension or recommended that he take 
medication.  Further, an August 1998 report of VA fee-basis 
examination by a cardiology specialist stated that review of 
the veteran's records showed that he did not have significant 
hypertension or ischemic episodes until he was discharged 
from the Army, and that the causes of the veteran's diagnosed 
ischemic heart disease were multi-factorial and included such 
risk factors as hypertension, his ongoing smoking, being of 
male sex, and his family history of heart disease in mother, 
father, and brother.

Based upon the foregoing, the Board finds that the appellant 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that his 
claims of entitlement to service connection for bilateral 
knee disabilities, including arthritis, for residuals of 
nasal fracture, and for coronary artery disease, including 
hypertension, are well grounded.  Accordingly, those claims 
are denied.  

The Board notes that the RO has met its duty under  
38 U.S.C.A. § 5103 to inform the veteran of the requirements 
for submitting well-grounded claims, and the evidence 
necessary to establish well grounded claims.  In a Statement 
of the Case issued in December 1994, the veteran was informed 
of the requirements for establishing a well-grounded claim 
for a heart condition, including hypertension, and of the 
evidence needed to render his claim well grounded.  In an RO 
letter to the veteran, dated in December 1998, he was advised 
of the requirements for submitting a well-grounded claim for 
a left knee disability and for residuals of nasal fracture, 
and of the evidence needed to render those claims well 
grounded.  Rating decisions of April 1999 informed the 
veteran of the requirements for submitting well-grounded 
claims for service connection for his bilateral knee 
disabilities, including arthritis, and of the evidence needed 
to render those claims well grounded.  A Supplemental 
Statement of the Case issued in February 2000 informed the 
veteran of the requirements for submitting well-grounded 
claims for service connection for his bilateral knee 
disabilities, including arthritis, and for his claimed 
residuals of a nasal fracture, and of the evidence needed to 
render those claims well grounded.  A June 2000 letter from 
the RO to the veteran informed him of the requirements for 
establishing well-grounded claims for VA disability 
compensation benefits, and of the evidence needed to render 
such claims well grounded.  The Board finds that the RO has 
fully met its duty to inform the veteran of the requirements 
for submitting well-grounded claims, and the evidence needed 
to render his claims for service connection for bilateral 
knee disabilities, including arthritis, for coronary artery 
disease, including hypertension, and for residuals of a nasal 
fracture.  

Well-Grounded Claims

The Board finds that the appellant's claims for a rating in 
excess of 50 percent for chronic subluxation of the right 
(major) shoulder with degenerative disc disease and for a 
rating in excess of 10 percent for bilateral defective 
hearing are plausible because the veteran has asserted that 
those disabilities have increased in severity and submitted 
evidence in support of his claims.  A claim for an increased 
rating is generally well grounded when the appellant 
indicates that he has suffered an increase in disability.  
Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  Drosky v. 
Brown, 10 Vet. App. 251 (1997).  We further find that the 
facts relevant to those issues have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claims has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran, that he has been afforded 
a personal hearing, and that he has undergone comprehensive 
VA orthopedic, neurologic, radiographic, auditory and 
audiometric examinations in connection with his claims.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected right shoulder disability and bilateral defective 
hearing.  The Board has found nothing in the historical 
record which would lead to the conclusion that the most 
current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that disability 
other than a brief summary .  

A Rating in Excess of 50 Percent for Chronic Subluxation, 
Right (Major) Shoulder, with Degenerative Joint Disease

I.  The Evidence

The record in this case shows that on his service entrance 
examination, conducted in October 1968, the veteran was found 
to have residuals of recurrent dislocations of the right 
shoulder, and he was referred for orthopedic consultation.  
The report of orthopedic consultation cited the veteran's 
statement that at age 15, he sustained a fracture of the 
right shoulder area, with subsequent instability manifested 
by spontaneous subluxation and reduction, without true 
dislocation such as to require manipulation to restore it to 
its proper approximation to the glenoid.  X-rays failed to 
reveal any of the changes commonly associated with a chronic 
dislocating shoulder, and the veteran demonstrated a full 
range of right shoulder motion, with extension, abduction, 
internal and external rotation in the abducted position, with 
no evidence of a tendency to subluxate.  The examiner found 
no evidence of chronic dislocation, and stated that the 
veteran could perform the duties of a trainee.  The veteran's 
service entrance examination also disclosed a loss of hearing 
acuity in his right ear.  

The veteran's service medical records are silent for 
complaint, treatment, findings, or diagnosis of any inservice 
injury to the veteran's right shoulder.  A history offered by 
the veteran at the time of a flight physical in March 1969 
included left knee and ankle swelling in basic training, 
although there was no contemporaneous record of such 
swelling.  He offered a history of his right shoulder "going 
out" occasionally.  The veteran indicated that he had 
experienced a hearing loss "all [his] life".  His flight 
physical examination disclosed no abnormalities.  His service 
separation examination, conducted in September 1971, 
disclosed no abnormalities of the right shoulder.  However, 
in November 1971, the veteran was seen in the orthopedic 
clinic with complaints of having injured his right shoulder 
in November 1970 while on maneuvers, and of experiencing a 
right shoulder dislocation twice monthly since that time.  
The orthopedic consultation report indicated a suspected 
subluxation of the right shoulder, noting that the veteran 
had not required reduction.  It was found that surgery was 
not indicated at that time.  

A rating decision of April 1972 granted service connection 
for chronic subluxation of the right shoulder, evaluated as 
noncompensably disabling.  That rating was increased to 10 
percent disabling in effective in May 1985, and to 30 percent 
effective January 1989.  In November 1989, the veteran 
underwent a right shoulder arthrodesis, and a rating decision 
of July 1990 granted an increased rating of 50 percent for 
his right shoulder disability, now diagnosed as chronic 
subluxation, right (major) shoulder; with degenerative joint 
disease.  In August 1991, he underwent removal of hardware 
from his right shoulder.  

A Disability Determination Evaluation, conducted in June 1993 
by Lincoln Orthopedic Physical Therapy, P.C., showed that the 
veteran had undergone fusion of the right shoulder in 
November 1989; that he had continued his 25-year employment 
as a mechanic until he fell on the ice in January 1993, 
injuring his left shoulder and elbow; that he began to 
experience difficulty in working because he could not lift 
his left arm at all and, with his right arm fused, he had 
difficulty in performing the work of a mechanic; and that he 
quit his job in June 1993 due to frustration with the lack of 
mobility in his upper extremities.  On examination, the 
veteran complained of pain bilaterally in his shoulder, left 
much worse than the right, with occasional left foot pain.  
There was noticeable deformity in the right shoulder joint 
and a significant amount of muscle wasting in the right 
shoulder musculature.  There were no restrictions or 
limitations on sitting, standing, or lying down.  Range of 
motion in the right shoulder joint was limited by fusion of 
the right glenoid humeral joint, and motion, achieved by 
scapular substitution, was to 45 degrees on forward 
elevation, 40 degrees on abduction, 10 degrees of internal 
rotation, and no external rotation.  

Deep tendon reflexes were equal and active in the upper 
extremities and there was normal muscle tone in the upper 
extremities except for wasting in the right deltoid.  Grip 
strength was equal and average in both hands, while some 
shoulder muscle weakness was found on the right.  Forward 
elevation, abduction, and extension were all graded 3/5, 
while the rest of the right upper extremity was 5/5.  
Weakness and pain were found in the left upper extremity.  
His posture was remarkable for an elevated right scapula and 
shoulder, with normal curves of the back and spine.  
Coordination tests revealed low dexterity with both hands, 
and lifting was greatly restricted, with lifting possible 
only one-handed using the left upper extremity, while right 
handed lifting and carrying was limited to under 5 pounds.  

Pursuant to his claim for a total disability rating based on 
unemployability due to service-connected disabilities, 
received in August 1993, the veteran underwent a VA 
orthopedic examination in September 1993.  The examination 
report cited the veteran's history of right shoulder 
disability and surgical procedures, citing the veteran's 
statement that following his right shoulder arthrodesis, he 
had no pain but had limited motion of the right shoulder 
joint, with a full range of motion at elbow and wrist and 
normal strength with no paresthesias.  He reported that he 
had fallen on ice in January 1993, injuring his left elbow 
and causing left shoulder pain, and that he had been unable 
to work since that time due to his left shoulder and elbow 
pain.  He further noted a contusion to the right shoulder in 
May 1993, but stated that such had resolved without 
difficulty.  Examination disclosed a well-healed, nontender, 
15 cm. scar over the posterior right shoulder, and atrophy of 
the right shoulder was noted, posteriorly, anteriorly, and 
laterally.  Forward elevation of the right shoulder was to 60 
degrees, abduction to 50 degrees, and internal and external 
rotation were described as very minimal, with no evidence of 
pain on motion.  Strength was 5+/5+ in both upper 
extremities, deep tendon reflexes were normal, and neurologic 
examination was normal.  Prior X-rays taken in May 1993 
revealed marked deformity and arthrodesis of the right 
shoulder, with obliteration of the articular space, marginal 
osteosclerosis and generalized osteoporosis, while a June 
1993 X-ray showed that the head of the humerus was partially 
resected and deformed, with focal areas of degenerative 
osteosclerosis and generalized osteoporosis.  Current X-rays 
showed status post arthrodesis, right shoulder; with no 
evidence of recent fracture or dislocation.  The diagnosis 
was history of chronic dislocations of right shoulder; 
degenerative arthritis, right shoulder, with right shoulder 
arthrodesis in 1989 and hardware removal in 1991; [right] 
shoulder appears stable.  

A Social Security Administration (SSA) award certificate, 
dated in May 1994, shows that the veteran was granted SSA 
disability benefits, effective in June 1993, due to his right 
shoulder arthrodesis and coronary artery disease.  

Pursuant to the Board's June 1996 Remand order, the veteran 
underwent a VA fee-basis orthopedic examination in August 
1997.  The report of examination, conducted at Platte Valley 
Medical Group, cited the veteran's medical history, as well 
as his statement that after his right shoulder surgery, he 
could not lift his right arm above his shoulder, but 
experienced diminished pain, cessation of dislocations, and 
could still write and eat with his right arm.  He indicated 
that due to his several disabilities, he could no longer work 
as a mechanic.  Examination revealed muscle atrophy in the 
right deltoid, inability to abduct the arm, and inability to 
fully extend that arm posteriorly.  Right arm motion was full 
and complete in elbow, wrist, and fingers, and muscle 
strength in the arm was good, with no atrophy in biceps and 
triceps.  Neurological examination was intact, with symmetric 
deep tendon reflexes, good coordination, normal strength, 
good fingertap and rapid alternating movements, and intact 
position sense and sensation to pin prick.  X-rays showed an 
old healed fracture of the right clavicle and an apparent old 
fracture of the humeral head with degenerative changes in the 
glenohumeral fossa, what appeared to be some type of fusion 
across the lower portion of the glenoid fossa, probably post-
traumatic in nature.  The assessment was that the veteran's 
limited range of motion in the right shoulder, leading to 
limited use, was primarily a mechanical problem.  

A report of VA fee-basis examination, conducted in August 
1997 at Kearney Orthopedic and Fracture Clinic, noted the 
veteran's medical history, including his history of right 
shoulder injury, treatment, and arthrodesis, as well as his 
medical, family, and social history.  The veteran stated that 
his right shoulder does not bother him, and he denied any 
right shoulder pain.  He noted difficulty with movement of 
the right shoulder, while stating he was still able to use 
his right hand functionally.  The veteran reported that he 
worked at a truck stop for three years, and that he last 
worked as a bartender for one year, quitting in 1997 due to 
low hours and low pay.  
Examination disclosed a nontender 17 cm. scar on the 
posterior right shoulder, atrophy of the right biceps and 
supraspinous muscles as compared to the left, while strength 
on shoulder abduction was 4+/5, and 5/5, bilaterally, on 
elbow flexion, wrist flexion, wrist extension, and interossei 
muscle testing.  Motion of the right shoulder was to 45 
degrees on forward flexion, with 70 degrees briefly with 
effort; and 32 degrees on abduction, increasing to 90 degrees 
with much effort and substituting other muscles.  Internal 
and external rotation were each to 10 and possible fusion in 
the glenohumeral joint.  With respect to loss of function due 
to pain on motion, the examiner stated that the veteran 
denied right shoulder pain and that he was able to move his 
hand and forearm functionally.  However, he could not move 
his right shoulder due to the fusion, and experienced pain 
with attempts to increase his range of motion, 
contraindicating any further improvement in that shoulder.  
The diagnoses were fused right shoulder and degenerative 
joint disease.  

A rating decision of June 1998 continued the 50 percent 
evaluation for the veteran's service-connected chronic 
subluxation, right (major) shoulder, with degenerative joint 
disease, and the veteran was notified of that determination.  
A timely Notice of Disagreement was received in June 1998.  
The veteran perfected his appeal for a rating in excess of 50 
percent for a right shoulder disability in May 1999. 

A report of VA orthopedic examination, conducted in March 
1999, cited the veteran's history of right shoulder 
dislocations and surgical procedures, the fact that he was 
not currently being treated for that condition, and his 
current symptoms of loss of shoulder motion secondary to 
fusion.  The veteran related flare-ups of pain following 
activity about twice a year, relieved by rest, medication, or 
wearing a sling.  He indicated that the right shoulder fusion 
had ended his episodes of recurrent dislocations, and that he 
had no history of inflammatory arthritis.  Examination 
revealed that the right humerus was fused at a 45 degree 
forward flexion position; that the veteran was unable to 
abduct the right shoulder, and that he did not have internal 
or external rotation at the right shoulder.  X-rays revealed 
fusion of the humerus to the glenoid process of the scapula 
and also the acromion, and an old clavicle fracture.  The 
diagnoses included status post history of recurrent 
dislocations, right shoulder, from 1969 to 1989; status post 
fusion, right shoulder, 1989; and post-traumatic changes of 
the right clavicle and right glenoid joint.

A report of VA orthopedic examination, conducted in August 
1999, cited the veteran's statement that the lack of mobility 
in his right arm causes him to take longer to complete tasks; 
that he sometimes loses his balance because of pain in his 
other joints; that his right shoulder aches at time, but it 
is his left shoulder that hurts more; that his chronic back 
pain limits his activities; that he also has problems with 
his left upper extremity, and that his left clavicle 
fracture, his bilateral carpal tunnel syndrome, neurological 
problems with his left ulnar nerve, his cervical 
spondylolysis, and his degenerative disc disease of the 
lumbar spine make it difficult for him to make a living, to 
perform the activities of daily living, or to pursue 
recreational activity.  On examination, the veteran took 
longer to put his shirt on than to remove it.  A healed scar 
was seen above the right scapular area, without tenderness of 
the right shoulder.  The right shoulder joint had been fused 
an there was no estimate of forward flexion, while abduction 
or other range of motion testing was described as impossible.  
X-rays of the right shoulder revealed arthrodesis of the 
humerus to the glenoid portion of the scapular and acromion.  
The pertinent diagnoses included degenerative and traumatic 
arthritis of the right shoulder; and status post fusion of 
the right shoulder. 

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 


(West 1991);  38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. Part 4, § 4.7 (1999).  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown,  7 
Vet. App. 55 (1994).

The veteran's service-connected chronic subluxation of the 
right (major) shoulder with degenerative disc disease is 
currently assigned the maximum schedular evaluation of 50 
percent under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5010-5200 (1999), reflecting the veteran's 
traumatic arthritis (DC 5010) and ankylosis (fixation) (DC 
5200)of the scapulohumeral articulation, fusion of the 
scapula and humerus, unfavorable, with abduction limited to 
25 degrees from the side.  

The Board has considered the evaluation of that disability 
under other diagnostic codes (DC) which address shoulder and 
arm disability, including limitation of major arm motion to 
25 degrees from the side (DC 5201), loss of the head of the 
humerus with flail shoulder or nonunion of the humerus, major 
arm (DC 5202), or impairment of clavicle or scapula, major 
arm (DC 5203).  However, the highest possible evaluation 
under DC 5201 is 50 percent, while the highest ratings under 
DC 5202 are 80 percent and 60 percent, but require a showing 
of loss of the humeral head with flail shoulder, or nonunion 
of the humerus (false flail joint) at the major shoulder, 
neither of which is demonstrated or diagnosed in the 
appellant.  The highest available rating for impairment of 
the clavicle or scapula is 20 percent.  The Board finds that 
rating the veteran's right shoulder disability under any 
other diagnostic code would not yield a higher rating 
evaluation for that disability.  

Further, the Board notes that the veteran is not entitled to 
a separate rating based upon traumatic arthritis of the right 
shoulder joint.  Traumatic arthritis (DC 5010) is 

rated as degenerative arthritis under DC 5003, which 
provides, in pertinent part, that:

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, 
to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In the instant appeal, the veteran is already rated under the 
appropriate diagnostic code for limitation of motion of the 
joint involved (DC 5200), which is based on a compensable 
limitation of motion, i.e., unfavorable ankylosis of the 
scapulohumeral articulation.  

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under  38 C.F.R. § 
4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under  38 C.F.R. § 4.45 (1999) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume  38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in  38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In the instant appeal, however, the Board notes that the 
veteran's right shoulder motion is limited by ankylosis, or 
fixation, resulting from fusion of the humerus to the glenoid 
portion of the scapular and acromion.  It is that fixation, 
rather than pain, which limits the veteran's right shoulder 
motion.  To that point, the Board notes that the August 1997 
VA fee-basis orthopedic examination of the veteran 

reported that limited range of motion in the right shoulder 
leading to limited use was primarily a mechanical problem.  
Further, a June 1993 Disability Determination Evaluation 
showed that the veteran's range of motion in the right 
shoulder joint was limited by fusion of the right glenoid 
humeral joint, and that motion was achieved by scapular 
substitution.  The report of VA orthopedic examination in 
September 1993 cited the veteran's statement that following 
his right shoulder arthrodesis, he had no pain but had 
limited motion of the right shoulder joint, and an August 
1997 fee-basis examination at Kearney Orthopedic and Fracture 
Clinic noted the veteran's history of right shoulder 
arthrodesis, as well as his statement that his right shoulder 
does not bother him, and he denied any right shoulder pain.  
In addition, addressing loss of function due to pain on 
motion, the orthopedic examiner stated that the veteran could 
not move his right shoulder due to the fusion, and 
experienced pain with attempts to increase his range of 
motion (emphasis added).  Based upon the foregoing, the Board 
finds that the veteran's loss of function is mechanical, and 
due to fusion rather than pain on motion.  Further, his 
current rating is based on limitation of motion (fixation), 
resulting from ankylosis due to fusion of the humerus to the 
glenoid portion of the scapular and acromion, not as a result 
of painful motion.  Further, the right deltoid muscle atrophy 
does not, in itself, produce additional disability because 
such is the result of his inability to abduct his right arm, 
a circumstance which is the result of fusion of the 
glenohumeral articulation, not lack of strength in the 
deltoid.  The Board therefore finds that an additional award 
under  38 C.F.R. §§ 4.40, 4.45, or 4.59 based on functional 
loss due to pain, weakness, fatigability, or incoordination 
would amount to pyramiding in this particular case.  See  
38 C.F.R. Part 4, § 4.14 (1999).

Based upon the foregoing, the Board finds that the appeal for 
a rating in excess of 50 percent for chronic subluxation of 
the right (major) shoulder with degenerative disc disease 
must be denied.

Following a full review of the record, the Board finds that 
the evidence as to this issue is not so evenly balanced as to 
require application of the benefit of the doubt in favor of 
the veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

A Rating in Excess of 10 Percent for Bilateral Defective 
Hearing

I.  The Evidence

The veteran was found to have hearing loss in his right ear 
on audiometric testing at the time of service entry.  
However, audiometric testing showed that his hearing acuity 
worsened in both ears during active service and, following 
service separation, a rating decision of April 1972 granted 
service connection for bilateral defective hearing, evaluated 
as noncompensably disabling.  A subsequent rating decision of 
September 1985 granted an increased rating of 10 percent for 
his service-connected bilateral defective hearing, and that 
evaluation has remained in effect since that time.  In June 
1998, the veteran sought a rating in excess of 10 percent for 
that disability.  

On an authorized VA audiological and audiometric evaluation 
in April 1999, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
80
90
90
76
LEFT
40
65
90
100
74

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear, and 80 percent in the left ear.  
These findings on VA audiological and audiometric evaluation 
are consistent with a level III hearing acuity in the 
veteran's right ear and a level V hearing acuity in his left 
ear.  

A rating decision of April 1999 denied a rating in excess of 
10 percent for bilateral defective hearing.  The veteran was 
notified of that action by RO letter of April 1999l and 
initiated an appeal.

Thereafter, VA's Schedule for Rating Disabilities was 
revised, effective June 10, 1999, and the veteran was 
afforded another VA audiological and audiometric evaluation 
under the newly-revised criteria. 

On an authorized VA audiological and audiometric evaluation, 
conducted on June 11, 1999, pure tone thresholds, in 
decibels, were as follow:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
80
90
90
75
LEFT
40
65
90
100
74

Speech audiometry using the Maryland CNC test revealed speech 
recognition ability of 80 percent in each ear.  These 
findings on VA audiological and audiometric evaluation are 
consistent with a level V hearing acuity in each ear.  

II.  Analysis

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  

The above-cited revision to the rating schedule for the 
evaluation of hearing impairment, effective June 10, 1999, 
was part of an ongoing effort by VA to ensure that the rating 
schedule uses current medical terminology, reflects medical 
advances since the last review, and provides unambiguous 
rating criteria.  Apart from the requirement that 
examinations for hearing impairment for VA purposes be 
conducted by a state-licensed audiologist, the Board finds 
that the criteria for evaluating hearing impairment in effect 
on and after June 10, 1999, reflects no substantive changes 
which would affect the evaluation for the veteran's service-
connected bilateral defective hearing or tend to be more 
favorable to the veteran than those in effect prior to that 
date.  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective prior to June 
10, 1999).

Under the former and revised regulations, Table VIa was used 
only when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. Part 4, § 4.85(c) 
(prior to and on and after June 10, 1999), 

Effective June 10, 1999, additional provisions address 
exceptional patterns of hearing impairment as follow:

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. Part 4, § 
4.86(a) (effective on and after June 10, 1999).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. Part 4, § 
4.86(b) (effective on and after June 10, 1999).

The above-cited additional provisions addressing exceptional 
patterns of hearing impairment are inapplicable to the 
instant appeal.

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. See 38 C.F.R. § 4.85 (effective 
after June 10, 1999). Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  38 C.F.R. Part 4, § 4.85(c) (effective on and 
before June 10, 1999).

The record in this case shows that the veteran's hearing 
acuity was evaluated in April 1999 under the former criteria 
for evaluating hearing impairment, and again in June 1999, 
after the effective date of the revised criteria, under the 
revised criteria for evaluating hearing impairment.  Both 
examinations met the requirement that they be conducted by a 
state-licensed audiologist, and both examinations were 
comprehensive and accounted for the factors in the Diagnostic 
Code such as puretone threshold levels, puretone threshold 
average, and speech discrimination percentage.  Therefore, 
the record contains medical evidence sufficient to determine 
the veteran's level or levels of his service-connected 
bilateral defective hearing.  The Board concludes that both 
of these examinations are adequate for rating purposes 
because the veteran has not contended that his hearing loss 
has increased in severity since those examinations.  

The April 1999 VA audiometric examination report shows the 
veteran's puretone average was 76 in the right ear and 74 in 
the left ear, while speech recognition was found to be 88 
percent in the right ear and 80 percent in the left ear.

Under Table VI of both the previous and amended regulations, 
the veteran's hearing level during the April 1999 VA 
examination was Level III in his right ear and Level V in his 
left ear.  Under Table VII of both the previous and amended 
regulations, Level III hearing acuity in one ear and Level V 
in the other ear allows for a 10 percent evaluation.  38 
C.F.R. Part 4, § 4.85, Tables VI and VII, Diagnostic Code 
6100 (prior to and on and after June 10, 1999).  A rating in 
excess of 10 percent is not warranted based upon the 
audiometric findings on the April 1999 examination. 

The June 1999 VA audiometric examination report shows that 
the veteran's puretone average was 75 in the right ear and 74 
in the left ear, while speech recognition was found to be 80 
percent in each ear.  

Under Table VI of both the previous and amended regulations, 
the veteran's hearing level at the time of the June 1999 VA 
examination was Level V in both his right and left ears.  
Under Table VII of both the previous and amended regulations, 
Level V hearing acuity in both ears allows for a 20 percent 
evaluation.  38 C.F.R. Part 4, § 4.85, Tables VI and VII, 
Diagnostic Code 6102 (prior to and on and after June 10, 
1999).  A rating in excess of 20 percent is not warranted 
based upon the audiometric findings on the April 1999 
examination. 

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Based upon the foregoing, the Board finds that an increased 
rating of 20 percent is warranted for the veteran's service-
connected bilateral defective hearing.

Following a full review of the record, the Board finds that 
the evidence as to this issue is not so evenly balanced as to 
require application of the benefit of the doubt rule in favor 
of the veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

The record in this case presents no evidence or argument to 
reasonably indicate that the provisions of  38 C.F.R. Part 4, 
§3.321(b)(1) (1999) are potentially applicable.  There is no 
evidence in the record that the veteran's right shoulder 
disability or his bilateral defective hearing requires 
frequent periods of hospitalization or that such disability 
presents marked interference with employment beyond that 
contemplated in the 50 percent and 10 percent ratings 
assigned for those disabilities.  Nor is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Accordingly, the Board finds that an extraschedular rating is 
not in order for the veteran's service-connected 
disabilities.  The issue of a total rating based on 
unemployability under the provisions of  38 C.F.R. Part 4, 
§§ 4.16 is addressed in the Remand portion of this decision.  


ORDER

Evidence of well-grounded claims for service connection for 
bilateral knee disabilities, including arthritis, for 
coronary artery disease, including hypertension, and for 
residuals of a nasal fracture not having been submitted, 
those claims are denied.  

A rating in excess of 50 percent for chronic subluxation of 
the right (major) shoulder with degenerative joint disease is 
denied.

An increased rating of 20 percent for bilateral defective 
hearing is granted, subject to controlling regulations 
governing the payment of monetary benefits.  


REMAND

The veteran's claim for a total disability rating based on 
unemployability is plausible because the veteran has asserted 
that his service-connected chronic subluxation of the right 
(major) shoulder with degenerative disc disease, currently 
evaluated as 50 percent disabling, and his service-connected 
bilateral defective hearing, now evaluated as 20 percent 
disabling, are productive of industrial impairment sufficient 
to preclude his obtaining and following substantially gainful 
employment.  

The record in this case shows that in April 2000, the veteran 
submitted a claim for service connection for post-traumatic 
stress disorder (PTSD), for irritable bowel syndrome as 
secondary to PTSD, for [gastrointestinal] acid reflex disease 
as secondary to PTSD, and for hypertension as secondary to 
PTSD.  In support of his claim, he submitted a letter showing 
a diagnosis of PTSD from a social worker at a private mental 
health clinic.  That document cited the veteran's Vietnam 
service, including a stressful incident in which a helicopter 
was hit by gunfire and crashed, killing two crew members.  In 
addition, he cited stressors such as the death of the 
veteran's brother in August 1999, the shooting death of his 
nephew by a SWAT team shortly after his brother's funeral, 
the veteran's having to scrub the blood from the residence 
following that incident, recollections of his older brother's 
suicide, the death of his sister, his parents death, and the 
death of a 14-month old child.  The record shows that the 
veteran has been notified in writing of the requirements for 
establishing a well-grounded claim for those disabilities, 
and of the evidence needed to render those claims well 
grounded.  

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).  After Cohen, a claim which 
contains a VA or private provider diagnosis of PTSD and 
relates the condition to the veteran's unverified history of 
a stressor during his military service will almost always be 
well-grounded.  See also Gaines v. West, 11 Vet. App. 353 
(1998).  

The RO has undertaken development of those claims, and the 
Board cannot address the issue of entitlement to a total 
disability rating based on unemployability due to service-
connected disabilities until those issues have been resolved.  
Accordingly, that claim is remanded to the RO for further 
action when other pending service connection have been 
resolved.  

The Board finds that the RO should ask the National Personnel 
Records Center (NPRC) to make a further search for additional 
service medical records and service administrative records of 
the veteran, to include his DA-20 and 201 file.  In addition, 
the RO should request verification of the veteran's stressor 
stories regarding inservice trauma from the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), and obtain a special VA psychiatric evaluation of 
the veteran by board-certified psychiatrist, if available, 
under the criteria for evaluating mental disorders, including 
PTSD, effective November 7, 1996.  

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
claimed PTSD and any disabilities claimed 
to have been caused or worsened by PTSD.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran in the possession of 
Robert L. Powers of Mental Health 
Specialists of North Platte.  The RO 
should further obtain all clinical 
records pertaining to treatment of the 
veteran for PTSD at any VA medical 
facility.  

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records and service 
administrative records of the veteran 
from his period of active service, to 
include any psychiatric file of the 
veteran maintained at that facility.  

3.  The RO should again ask the veteran 
to provide specific facts about any 
"stressor" to which the veteran has 
referred or any specifics about the 
"stressors" he now alleges that he 
"reexperiences."  Specifics include 
matters such as dates, places, units of 
assignment, and the names of other 
individuals who were killed or wounded 
and the units to which they were 
assigned, if different from the 
appellant's.  

4.  Thereafter, a description of the 
veteran's "stressor" stories, including 
any and all responses received to the 
stressor development letters, together 
with a copy of the veteran's DD Form 214, 
and his complete service administrative 
records (DA-20 and 201 file) for his 
period of active service, including his 
service in the Republic of Vietnam, 
should be forwarded to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, for verification of the 
stressor stories.  If USASCRUR requests 
additional or clarifying information 
other than that already provided, all 
such information should be promptly 
obtained and provided.  

5.  If, and only if, the RO should 
determine that the record establishes the 
existence of a stressor or stressors, 
then the veteran should be scheduled for 
an examination by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress disorders to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims file and a 
complete copy of this portion of the 
Remand order must be made available to 
and be reviewed by the examiners prior to 
their examinations.  The psychiatric 
examinations are to be conducted in 
accordance with the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The examiners 
should determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present, and 
reconcile conflicting diagnoses.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiner is hereby notified that only 
the verified history reported by 
USASCRUR, or detailed in the service 
medical, personnel and administrative 
records, or specifically verified by the 
RO, may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, he or she must each specify 
the evidence relied upon to determine the 
existence of the stressors and 
specifically identify which stressor(s) 
detailed in the USASCRUR report; the 
service medical, personnel and 
administrative records; or verified by 
the RO is (are) responsible for that 
conclusion.  Further, if PTSD is found 
present, the examiner must distinguish 
the degree to which such is due to combat 
stressors in Vietnam, if any, as 
distinguished from those which stem from 
the veteran's preservice and postservice 
stressors such as the death of the 
veteran's brother in August 1999, the 
shooting death of his nephew by a SWAT 
team shortly after his brother's funeral, 
the veteran's having to scrub the blood 
from the residence following that 
incident, recollections of his older 
brother's suicide, the death of his 
sister, his parents death, and the death 
of a 14-month old child.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  

6.  If, and only if, a diagnosis of PTSD 
due to combat-related stressors is 
confirmed in the veteran, the RO should 
determine whether his claims for service 
connection for irritable bowel syndrome 
as secondary to PTSD, for 
[gastrointestinal] acid reflex disease as 
secondary to PTSD, and for hypertension 
as secondary to PTSD are well-grounded.  
If so, the veteran should be scheduled 
for an examination by appropriate 
specialists to determine the nature and 
etiology of all pathology attributable to 
PTSD.  The claims file and a complete 
copy of this portion of the Remand order 
must be made available to and be reviewed 
by the examiners prior to their 
examinations.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
requested opinions are not provided, or 
if the report(s) of VA examinations do 
not affirmatively reflect that the 
examiners have reviewed the veteran's 
claims file, such examination report(s) 
is/are inadequate and appropriate 
corrective action should be implemented 
prior to returning the case to the Board.

8.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

9.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the issues of entitlement to 
service connection for PTSD and for all 
disabilities claimed to have been caused 
or worsened by PTSD, in light of the 
additional evidence obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
attorney should be provided an opportunity to respond.  The 
appellant should be advised of the requirements to initiate 
and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  





		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 



